IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No 74537-9-I
                        Respondent,
       v                                         DIVISION ONE

 LATOUSHA RANEE YOUNG,                           UNPUBLISHED OPINION

                        Appellant.               FILED: April 24, 2017


       LEACH, J.   —   A jury convicted Latousha Young of first degree burglary and

violation of a no-contact order after she broke into her mother’s home and

assaulted her partner. Young appeals her burglary conviction. She challenges

the sufficiency of the evidence to prove that she unlawfully entered or remained in

the home. She also claims the trial court commented on the evidence with its

instruction on unlawful entry. The State presented enough evidence to persuade

a reasonable juror that Young did not have permission to enter or remain in the

home and that she entered in violation of a no-contact order. And the trial court’s

instruction to the jury did not misstate the law or resolve any factual questions. So

we affirm Young’s burglary conviction.

                                        FACTS

       In August 2015, Bothell Municipal Court entered a postconviction domestic

violence no-contact order, prohibiting Young from having contact with her partner,
No. 74537-9-1/2


Alexis Stewart. Specifically, the order barred Young from coming within 1,000 feet

of Stewart’s residence, school, workplace, or person.

       On October 4, 2015, Stewart had been living in the home of Young’s

mother, Janice Young, for about a month.1 Stewart and her young child slept in

the bedroom of Janice’s partner’s 12-year-old daughter.

       About 1:00 a.m. on October 4, Janice awoke to a loud bang. She went to

investigate. She saw Young break a window next to the front door and enter the

home. Young went upstairs to the bedroom where Stewart was staying. Janice

testified that she told Young not to do “this” and warned her that she would call the

police. Janice claims she grabbed Young to prevent her from getting into the room

but then let her go so she could call 911.

       Young jumped on Stewart and began hitting her. Janice called 911, and

Young fled outside and hid in the bushes in the backyard where the police found

and arrested her.

       The State charged Young with first degree burglary and violation of a no-

contact order.2 After the State presented its evidence, the defense moved the

court to dismiss the burglary charge, asserting that no rational trier of fact could

find that Young unlawfully entered or remained on the premises. The court denied

the motion. It found Janice’s testimony about Young not having permission to



       1To avoid confusion, we refer to Janice Young by her first name.
       2The State also charged Young with third degree assault, alleging that she
assaulted a law enforcement officer, but this charge was not tried in this
proceeding.

                                         -2-
No. 74537-9-I I 3


break through the window sufficient to raise a question of fact as to whether Young

had permission to enter the home.

       The jury convicted Young of both charges.         She appeals her burglary

conviction.

                                   DISCUSSION

                         Dismissal of Burglary Conviction

       First, Young claims that the State’s evidence is insufficient as a matter of

law to prove an essential element of first degree burglary.

       In reviewing a challenge to the sufficiency of the evidence, we determine

whether a rational trier of fact could find the elements of the crime beyond a

reasonable doubt.3 We view all facts and draw reasonable inferences in the light

most favorable to the State.4

       To prove first degree burglary, the State must show that Young entered or

remained unlawfully in a building with the intent to commit a crime, and while in the

building or in immediate flight therefrom, she or another participant in the crime

was armed with a deadly weapon or assaulted any person.5 Young contends that

the State has not shown she entered or remained unlawfully on the property. We

disagree.




        ~ State v. Green, 94 Wash. 2d 216, 221, 616 P.2d 628 (1980) (quoting Jackson
v. Virginia, 443 U.S. 307, 319, 99S. Ct. 2781, 61 L. Ed. 2d 560 (1979)).
        ~ State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992).
        ~ RCW 9A.52.020(1).


                                         -3-
No.74537-9-1/4


       “A person ‘enters or remains unlawfully’ in or upon premises when he or

she is not then licensed, invited, or otherwise privileged to so enter or remain.”6 In

addition, a court order can serve as the basis for the unlawful entry element.7 Here,

the State introduced evidence that Young did not have permission to enter the

premises and that she entered in violation of a no-contact order. A rational trier of

fact could find her entry was unlawful for either reason.

       Young claims her entry was not unlawful because Janice gave her

permission to enter. Janice testified that Young was welcome to visit her home

and frequently did. But she also said that Young did not have permission to break

through the window.      In addition, Janice restrained Young from entering the

bedroom and called the police. From these facts, a jury could rationally conclude

that she did not have permission either to enter the home or to remain at that time.

       Even if Young had Janice’s permission, her entry was unlawful because it

violated a no-contact order. Young asserts that despite the court order, Janice’s

permission gave her license to enter the premises. An individual’s permission

cannot override a court order.8

       Young likens this case to State v. Wilson.9 In that case, the jury convicted

Wilson of burglary when he assaulted his girlfriend in their jointly shared residence

in violation of a court order.1° The trial court properly dismissed the burglary

       6 Former RCW 9A.52.O1O(5) (2011).
       ~ State v. Sanchez, 166 Wash. App. 304, 310, 271 P.3d 264 (2012); State v.
Kilponen, 47 Wash. App. 912, 919, 737 P.2d 1024 (1987).
       8Sanchez, 166 Wash. App. at 311.
       ~ 136 Wash. App. 596, 150 P.3d 144 (2007).
       10 Wilson, 136 Wash. App. at 602.



                                         -4-
No. 74537-9-I I 5


conviction because, although Wilson’s conduct inside the home was unlawful, his

act of entering and remaining inside the residence was not unlawful because the

order did not exclude him from the residence.11 We distinguish this case from

Wilson because the protective order expressly bars Young from coming within

1,000 feet of Stewart’s residence or person. Thus, unlike Wilson, the no-contact

order contained express provisions that made Young’s entry unlawful.

      Young contends that she did not enter the home in violation of the no-

contact order because Stewart was a guest, not a resident, at Janice’s home. We

disagree that as a matter of law, Janice’s home was not Stewart’s residence.

Before October 4, Stewart had been living at Janice’s home for a month. The

record contains no evidence that Stewart lived anywhere else during this month.

Two days after the assault, Stewart signed a lease on a new apartment. A jury

could conclude Janice’s home was Stewart’s residence when the assault occurred.

      A jury could also conclude that when she entered the home she violated the

no-contact order by coming within 1,000 feet of Stewart’s person. Drawing all

reasonable inferences in favor of the State, the description of the home indicates

that when Young entered the house, she was within 1,000 feet of Stewart.

       In sum, the State provided evidence that Young did not have permission to

enter the premises and that Young violated a no-contact order when she broke

into the home. Either is sufficient for the jury to find unlawful entry. Sufficient

evidence supports the unlawful entry element of the burglary charge.

       11   Wilson, 136 Wash. App. at 604-05.


                                         -5-
No. 74537-9-I I 6


                                   Jury instruction

       Next, Young claims the court improperly instructed the jury. We review

alleged errors in jury instruction de novo.12

       Young challenges the following instruction:

              A person enters or remains unlawfully in or upon premises
       when he or she is not then licensed, invited, or otherwise privileged
       to so enter or remain.
              A person who is prohibited by court order from entering a
       premise[s] cannot be licensed, invited, or otherwise privileged to so
       enter or remain on the premise[s] by an occupant of the premise[s].
Young contends that this instruction misstates the law and is an improper judicial

comment on the evidence. We disagree.

       The Washington Constitution forbids judges from commenting on the

evidence presented at trial.13      A jury instruction that essentially resolves a

contested factual issue is an improper comment on the evidence.14              A jury

instruction that does no more than accurately state the law about an issue,

however, is not a comment on the evidence by the trial judge.15

       Young first contends that the court’s instruction inaccurately states the law

because it is broader than the court’s holding in State v. Sanchez.16 Sanchez

states “that the consent of a protected person cannot override a court order

excluding a person from the residence.”17 But Young incorrectly asserts that


       12 State v. Woods, 143 Wash. 2d 561, 590, 23 P.3d 1046 (2001).
       13 WASH. CONST. art. IV, § 16; Woods, 143 Wash. 2d at 590-91.
       14 State v. Brush, 183 Wash. 2d 550, 557, 353 P.3d 213 (2015).
       15 Woods, 143 Wash. 2d at 591.
       16 166 Wash. App. 304, 271 P.3d 264 (2012).
       17 Sanchez, 166 Wash. App. at 310.



                                          -6-
No. 74537-9-I I 7


Sanchez limited its holding to the consent of protected persons.           Sanchez

repeatedly suggests that the true issue is whether a conflict exists between a court

order and a property possessor and held that “only a judge can alter a court

order.”18 The trial court properly interpreted Sanchez’s holding about a possessor

of the premises to mean that an occupant cannot override a court order.

       Young also contends that the instruction improperly resolves an important

factual issue. “[L]egal definitions should not be fashioned out of courts’ findings

regarding legal sufficiency.”19 Young asserts that the instruction prevented the jury

from considering whether and to what extent the house was Stewart’s residence

and, thus, whether the court order barred Young from entering the home. But the

instruction did not define premises or state that the court order barred Young’s

entry. The instructions left these questions to the jury to decide.

       Because the instruction accurately stated the law and did not resolve any

factual issues, the trial court did not improperly instruct the jury.

                          Statement of Additional Grounds

       Young also filed a statement of additional grounds for review. Young’s first

additional ground simply restates certain facts of the case and appears to address

the question of Stewart’s residence. We have already resolved this issue and need

not discuss it further.




       18   Sanchez, 166 Wash. App. at 305, 311-12.
       19   Brush, 183 Wash. 2d at 558.


                                           -7-
No. 74537-9-I I 8


       Young’s second additional ground claims that the trial court’s decision to

address a separate judicial issue related to a civil complaint that Young had filed

prejudiced her criminal case. Young does not identify this civil complaint or explain

how she was prejudiced. Her citation to the record does not reference any other

proceeding. Young’s third additional ground appears to dispute the testimony of

an arresting officer and criticize actions of the police but does not identify any

reviewable error. Because these grounds do not inform the court of the “nature

and occurrence of alleged errors” and relate to matters outside the record, we do

not consider them.2°

                              Legal Financial Obligations

       Next, Young challenges for the first time on appeal the court’s decision to

impose $600 in legal financial obligations (LFO5). “Unpreserved LEO errors do

not command review as a matter of right.”21 However, RAP 2.5(a) grants the court

discretion to consider a claim of error raised for the first time in the appellate court.

We exercise our discretion to consider the issue presented and affirm the trial

court’s award of costs.

       The trial court imposed a $100 deoxyribonucleic acid (DNA) testing fee and

a $500 victim penalty assessment.           Both the DNA fee and victim penalty




       20   RAP 10.10(c).
       21   State v. Blazina, 182 Wash. 2d 827, 833, 334 P.3d 680 (2015).


                                           -8-
No. 74537-9-I I 9


assessment are mandatory.22 We have repeatedly held that a trial court must

impose mandatory LFOs without considering the defendant’s ability to pay.23

       Young asserts that the plain language of RCW 10.01.160(3) requires the

court to consider ability to pay for both discretionary and mandatory fees. The

statute provides,

       The court shall not order a defendant to pay costs unless the
       defendant is or will be able to pay them. In determining the amount
       and method of payment of costs, the court shall take account of the
       financial resources of the defendant and the nature of the burden that
       payment of costs will impose.[241
But we have previously held that “unlike discretionary legal financial obligations,

the legislature unequivocally requires imposition of the mandatory DNA fee and

the mandatory victim penalty assessment at sentencing without regard to finding

the ability to pay.”25

       Young also claims that imposing mandatory LFOs on indigent defendants

violates substantive due process and that to allow mandatory fees to be waived

for civil litigants, but not for criminal defendants, violates equal protection.26




       22  RCW 7.68.035(1)(a) (victim assessment); RCW 43.43.7541 (DNA testing
fee); State v. Kuster, 175 Wash. App. 420, 424, 306 P.3d 1022 (2013); State v.
Lundy, 176 Wash. App. 96, 103, 308 P.3d 755 (2013).
        23 State v. Shelton, 194 Wash. App. 660, 674-75, 378 P.3d 230 (2016), review

denied, 187 Wash. 2d 1002 (2017); Lundy, 176 Wash. App. at 102.
        24 RCW 10.01.160(3).
        25 Shelton, 194 Wash. App. at 674-75.
        26 See GR 34(a); Jafar v. Webb, 177 Wash. 2d 520, 523, 303 P.3d 1042

(201 3).

                                        -9-
No. 74537-9-I /10


Division Two considered and rejected these same arguments in State v. Mathers.27

We follow Mathers and affirm the LFOs imposed.

                                  Appellate Costs

       Finally, Young asks the court to deny the State appellate costs based on

her indigency. We generally award appellate costs to the substantially prevailing

party on review. However, when a trial court makes a finding of indigency, that

finding continues throughout review “unless the commissioner or clerk determines

by a preponderance of the evidence that the offender’s financial circumstances

have significantly improved since the last determination of indigency.”28 Here, the

trial court found Young was indigent.          If the State has evidence indicating

significant improvement in Young’s financial circumstances since the trial court’s

finding, it may file a motion for costs with the commissioner.

                                  CONCLUSION

       We affirm.




WEC NCU
                                                                    Fr
            IL                                   ~


                                                                        ‘It)

       27193 Wash. App. 913, 924-29, 376 P.3d 1163, review denied, 186 Wash. 2d
1015 (2016).
      28 RAP 14.2.



                                        -10-